Citation Nr: 1226944	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  08-36 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include eczema and/or as being due to an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1985 to June 1995.  This period of active duty included service in the Southwest Asia theater of operations during the Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In March 2011, the Veteran testified at a Travel Board hearing held at the Houston RO.  The Veteran's son was also in attendance at the hearing as an observer, but did not offer any testimony.

In July 2011, the Board remanded the Veteran's claim for further development-including a VA examination.  The requested action was taken, and the case has since been returned to the Board for adjudication.  


REMAND

Unfortunately, the Board finds that further evidentiary development is necessary prior to decision on the Veteran's claim for service connection a skin disorder.

In the July 2011 remand, the Board requested, inter alia, that the Veteran be afforded a new VA skin examination.  It was requested that this examination be performed, to the extent possible, during an active stage of the Veteran's skin disorder.  In addition, the Board requested that the examiner provide opinions as to whether the Veteran's skin disorder was at least as likely as not related to an undiagnosed illness from service during the Persian Gulf War; whether it at least as likely as not that any current skin disorder is related to the skin problem for which he sought in-service treatment in 1986 and 1990; whether it is at least as likely as not that any current skin disorder is related to the in-service exposure to oils, paints, fuels, and solvents; and whether it is related to any other injury or illness incurred during service.  

The examiner diagnosed the Veteran as having lichen simplex chronicus (LSC) and intertrigo-favor psoriasis.  The examiner only opined that the Veteran's skin disorder was less likely than not related to the Veteran's military service, because the onset of his problems occurred years after active duty.  The examiner did not provide any additional rationale, and did not address the questions posed in the July 2011 remand directive.  

Additionally, the Veteran submitted a statement in June 2012 indicating that no attempts were made to schedule the Veteran for his VA examination during an active stage of the disease.  

The Court has held that compliance with a remand is not discretionary and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  In light of the foregoing, the Board finds that another remand is necessary so that the development ordered in the Board's July 2011 remand may be accomplished.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  The Veteran should be afforded a new VA examination, with an appropriate examiner, to determine the etiology of his skin disorder.  To the extent possible, schedule the examination during an active stage of the disease.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file, the medical history reported by the Veteran at his examination, and clinical findings from the examination, the VA examiner is requested to offer opinions as to the following:

(a)  whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's skin disorder is due to an undiagnosed illness that has resulted from his service during in the Southwest Asia theater of operations during the Persian Gulf War;  

(b) whether it is at least as likely as not that the Veteran's skin disorder is etiologically related to skin disorder for which the Veteran received in-service treatment in March 1986 and February 1990;

(c) whether it is at least as likely as not that the Veteran's skin disorder is etiologically related in-service exposure to oils, paints, fuels, and solvents in his work during service as an aircraft mechanic;

(d) whether it is at least as likely as not that the Veteran's skin disorder is etiologically related to any other injury or illness incurred during his active duty service.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file (to include but not be limited to the Veteran's service treatment records, post-service dermatological treatment records, various claims submissions, and photographs), relevant findings on examination and from the Veteran's stated medical history, and applicable medical principles.  All findings, conclusions, and supporting rationale should be expressed in a typewritten report.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and his representative should be afforded the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

